Citation Nr: 1435626	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for removal of semilunar cartilage in the right knee.

3.  Entitlement to service connection for right leg above knee amputation, to include as secondary to service-connected right knee disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to February 1961.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2008 and May 2011 by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket was received by the Board at the hearing before the Board in July 2014, and granted therein for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease, was requested.

2.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for removal of semilunar cartilage in the right knee was requested.

3.  The Veteran's right leg above the knee amputation was due to the service-connected right knee disorders.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 10 percent for removal of semilunar cartilage in the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for right leg above the knee amputation have been met.  38 U.S.C.A. § 1131, 5107; 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for Right Knee

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease and entitlement to an evaluation in excess of 10 percent for removal of semilunar cartilage in the right knee in September 2010.  

During his July 2014 hearing before the Board, the Veteran acknowledged that he was withdrawing the aforementioned appeals.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for a right leg above the knee amputation.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

The Veteran filed a claim for entitlement to service connection for right leg above knee amputation, to include as secondary to service-connected right knee disabilities, in January 2009 and April 2010.  In a May 2011 rating decision, the RO denied service connection for right leg above knee amputation.  In August 2011, the 

Veteran filed a timely notice of disagreement with the denial of service connection.  In January 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in March 2013.

In written statements of record and during his July 2014 Board hearing, the Veteran asserted that his right leg amputation was performed due to his service-connected knee disabilities.  

Evidence of record revealed that the Veteran was involved in a motor vehicle accident during service in May 1960 and sustained a severe right femur fracture.  During a surgical procedure performed in May 1960 to repair the fracture, the surgeon indicated that he accidently incised then completely removed lateral semilunar cartilage.  In a September 1962 administrative decision, it was indicated that injuries sustained by the Veteran in the May 1960 automobile accident were the result of his own willful misconduct.  However, it was noted that any injury resulting from the accidental removal by surgery of the right semilunar cartilage in May 1960 was not the result of his own willful misconduct.

While compensation benefits were awarded, they were subsequently severed for the femur fracture residuals due to willful misconduct.  However, service connection was then granted for right knee degenerative joint disease, as well as for removal of semilunar cartilage in the right knee.  

A VA operative report detailed that the Veteran underwent a right leg above knee amputation in November 2008.  In VA treatment notes dated in October 2008, the Veteran's VA treating physician found the principle diagnosis was right chronic knee pain, as well as decades of right knee stiffness, with chronic right knee pain.  The examiner stated that he was not a candidate for a total knee replacement.  As a result, the physician recommended either right knee fusion or above the knee amputation.  The VA physician discussed the Veteran's multiple reasons for selecting to undergo right above the knee amputation instead of knee fusion.  It was continually noted that the Veteran experienced severe right knee osteoarthritis, with 

minimal knee motion, deformity of the femur, and a short limb.  In November 2008, it was noted that the Veteran had severe left knee osteoarthritis and chronic left knee pain "indicated for above knee amputation."  The operative report that the Veteran, his physician, and multiple orthopedic staff felt that the above the knee amputation was the best treatment option for the Veteran's knee pain.

In June 2009, a VA examiner stated that the Veteran had exhausted all conservative measures for his service-connected knee injury, with severe pain and deformity, and in November 2008, he underwent an above the knee amputation performed "due to the pain and lack of function associated with 48 years of severe anatomy derangement."  The diagnosis was above the knee amputation right leg with residuals of phantom pain."  This diagnosis was found as associated with the Veteran's right knee disorder.

In an August 2009 statement, a VA physician opined the Veteran's severe distal femur fracture with resulting deformity and atrophy of the lower leg was the injury that resulted in the above knee amputation.  It was indicated that the injury was related to in-service misconduct and not compensated.  The physician concluded that the above knee amputation was not service related.  This statement was handwritten, on VA Form 119, Report of Contact.  There is no evidence that this physician reviewed the evidence of record or examined the Veteran.  There are no clinical findings reported that support the physician's opinion, nor has the physician provided any rationale for this opinion.  Accordingly, the Board affords this opinion no probative weight.

In reviewing the evidence of record, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for right leg above the knee amputation, as due to his service-connected right knee disorders.  Accordingly, service connection is warranted.



	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for removal of semilunar cartilage in the right knee is dismissed.

Service connection for a right leg above the knee amputation is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


